B. FLETCHER, J.,
concurring in part and dissenting in part.
I concur in the majority’s memorandum disposition, with the exception of its resolution of issue 10: whether or not Rodriguez is barred from appealing his sentence by the terms of his plea agreement. I believe he is not. The question is whether Rodriguez has waived his right to appeal. We construe any waiver narrowly and strictly against the drafter—in this case, the Government.
By the terms of the plea agreement, Rodriguez waived his right to appeal if the court found an offense level of 35 or lower and did not depart upwards in imposing his sentence. The sentence was consistent with these terms. However, Rodriguez further reserved his right to challenge his sentence in any collateral proceeding if an explicitly retroactive change in the Sentencing Guidelines, sentencing statutes, or statutes of conviction occurred.
In Booker, the Court explicitly changed both the sentencing statutes and Sentencing Guidelines. The Court “modified ... the federal sentencing statute” by severing and excising 18 U.S.C. § 3553(b)(1), “the provision of the federal sentencing statute that makes the Guidelines mandatory.” Id. at 245, 125 S.Ct. 738. Moreover, Booker made clear that its holding applied to all cases—like appellant’s—pending on direct appeal. Id. at 268, 125 S.Ct. 738 (“[W]e must apply today’s holdings—both the Sixth Amendment holding and our remedial interpretation of the Sentencing Act—to all cases on direct review.”); United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir.2005) (“Booker explicitly stated that its holding applies to all cases pending on direct appeal.”). Thus, Booker not only produced a change in the applicable sentencing statutes and Guidelines, it produced a change that was explicitly retroactive, at least for the class of individuals, like Rodriguez, whose cases were pending on direct appeal.
Since the change occurred while Rodriguez’s direct appeal was pending, we must decide whether he may press his right to a Booker remand on direct appeal or must wait for collateral proceedings. I conclude that he may press it on direct appeal. Obviously, both the government and Rodriguez intended that he have the benefit of a favorable change in the sentencing regime when it might occur. We should not make Rodriguez a victim of the government’s inartful drafting.
Admittedly, the exact words of Rodriguez’s plea agreement entitle him only to a collateral attack of his sentence, and not to direct review. This result is manifestly unjust and, I suggest, unintended. The plea agreement indicates an awareness, on the part of both the government and appellant, that the applicable sentencing scheme might be altered in appellant’s favor. However, the Booker decision was handed down more quickly than either the government or Rodriguez expected, com*666ing before he had exhausted his direct review. As a result, the government would now have appellant wait until he can collaterally attack his sentence before receiving the benefit that he bargained for in his plea agreement.
Such a delay serves the interest of neither party. Rodriguez is unable to vindicate his Sixth Amendment rights until an as-yet-unknown future date. Meanwhile, the government accomplishes nothing other than to delay Rodriguez’s day in court. Refusing to hear Rodriguez’s claim on direct review does not change the substance of the ultimate adjudication.
I can see no valid government interest in delaying appellant’s opportunity to present his constitutional claims to a court of law. If his claims are unsubstantiated, he will simply serve the same sentence. But if appellant’s Sixth Amendment claims are valid, the government has no legitimate interest in denying him the chance to obtain relief. Because allowing appellant to pursue his claims now imposes no marginal costs whatsoever on the government, and merely delays appellant’s opportunity to receive relief, I would allow him to seek relief in district court at present.
None of the three cases cited by the majority, United States v. Pacheco-Navarette, 432 F.3d 967 (9th Cir.2005); United States v. Cortez-Arias, 425 F.3d 547 (9th Cir.2005); and United States v. Cardenas, 405 F.3d 1046 (9th Cir.2005), counsels otherwise. Cardenas and Pacheeo-Navarette stand only for the narrow proposition that “a change in the law does not make a plea involuntary and unknowing.” Id. at 1048; Pacheco-Navarette, 432 F.3d at 971. However, Rodriguez has not argued that he deserves a new sentencing hearing because Booker rendered his plea “involuntary or unknowing.” He argues that he should receive a new hearing because Booker changed the applicable sentencing statutes and Sentencing Guidelines—an entirely separate issue.
Cortez-Arias is similarly inapplicable. In that case, defendant “waived the right to appeal every aspect of his sentence, except whether his earlier crimes were ‘crimes of violence.’” 425 F.3d at 548. The government offered a favorable sentencing recommendation in exchange, a promise that it ultimately fulfilled. Because the government had performed its end of the bargain, this Court reasoned that it was “entitled to the benefit of its bargain,” id., and appellant could not appeal. Unlike Cortez-Arias, Rodriguez bargained for the right to appeal in case of a change in the sentencing law, and now seeks nothing more than the benefit of the bargain he struck with the government—a benefit to which I believe he is fully entitled.
Insofar as the majority has reached the opposite conclusion, I respectfully dissent.